ACCEPTED
                                                                            03-13-00850-CV
                                                                                    5186380
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                        5/7/2015 9:31:56 AM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                     NO. 03-13-00850-CV

                                                           FILED IN
                 IN THE COURT OF APPEALS            3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
                                                    5/7/2015 9:31:56 AM
         FOR THE THIRD JUDICIAL DISTRICT OF      TEXAS
                                                      JEFFREY D. KYLE
                     AT AUSTIN, TEXAS                       Clerk

              A&H PROPERTIES PARTNERSHIP,

                       APPELLANT,

                              v.

                    GPM ENGINEERING,

                        APPELLEE.

           APPEAL FROM THE 250th DISTRICT COURT
                  TRAVIS COUNTY, TEXAS
          THE HON. JOHN K. DIETZ, PRESIDING JUDGE


APPELLANT’S DESIGNATION OF LEAD COUNSEL AND REMOVAL OF
       M. BRANDON WADDELL AS COUNSEL ON MATTER


                     Michael D. Farris
                     State Bar No. 06844300
                     mfarris@vilolaw.com


                     Vincent Lopez Serafino Jenevein, P.C.
                     1601 Elm Street, Suite 4100
                     Dallas, Texas 75201
                     214-979-7400 - Telephone
                     214-979-7402 - Telecopier
                     ATTORNEYS FOR APPELLANT
                    DESIGNATION OF LEAD COUNSEL

      Pursuant to Texas Rule of Appellate Procedure 6.1 (c), Appellant A&H

Properties Partnership (“A&H”) seeks to designate Michael D. Farris, State Bar

No. 06844300, 1601 Elm Street, Suite 4100, Dallas, Texas 75201, Telephone (214)

979-7400, Facsimile (214) 979-7402, mfarris@vilolaw.com, as lead counsel of

record.

      A&H would further request M. Brandon Waddell, State Bar No. 24042106,

be removed as counsel on the matter.



                                       Respectfully submitted,

                                       /s/ Michael D. Farris__________
                                       Michael D. Farris
                                       State Bar No. 06844300
                                       mfarris@vilolaw.com


                                       /s/ M. Brandon Waddell_______
                                       M. Brandon Waddell
                                       State Bar No. 24042106
                                       bwaddell@vilolaw.com


                                       VINCENT,LOPEZ
                                       SERAFINO JENEVEIN, P.C.
                                       1601 Elm Street, Suite 4100
                                       Dallas, Texas 75201
                                       Telephone: (214) 979-7400
                                       Telecopier: (214) 979-7402
                                         1
                         CERTIFICATE OF SERVICE

     This is to certify that on this the 7th day of May, 2015, a true and correct
copy of this motion is being served upon counsel of record for Appellee GPM
ENGINEERING, Matthew Cano and Whitney May, via ECF.



                                      /s/ Michael D. Farris

                                      Michael D. Farris




                      CERTIFICATE OF COMPLIANCE

       This brief complies with the type-volume limitation of TEX. R. OF APP.
PROC. 9.4(i) (2)(B) because this brief contains 62 words, excluding the parts of the
brief exempted by TEX. R. OF APP. PROC. 9.4(i) (1).
                                        /s/ Michael D. Farris
                                      ____________________________________
                                      Michael D. Farris
                                      Attorney of record for
                                      Appellant: A&H Properties
                                      Dated: May 7, 2015




                                         2